Citation Nr: 1740957	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  03-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to August 16, 2016.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and from April 1981 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ).  

In November 2002, the Veteran testified at a hearing held at the RO before a decision review officer.  In April 2004, he testified at a Board hearing before an Acting Veterans Law Judge (Acting VLJ) who is no longer employed at the Board.  The Veteran was afforded the option of testifying before another Board hearing; however, he did not elect to do so.  Nevertheless, in connection with a subsequent appeal, the Veteran requested another Board hearing, which was held before the undersigned VLJ in March 2014.  A transcript of these hearing are of record.

The matter was most recently before the Board in July 2014, when it as well as the claims of service connection for depression and entitlement to TDIU were remanded for additional development.  

An interim October 2016 rating decision granted service connection for depression, rated 10 percent from January 2, 2009, the date of receipt of the Veteran's claim for service connection, and 100 percent from August 16, 2016.  In August 2017, VA received the Veteran's VA Form 21-0958, Notice of Disagreement, with the October 2016 rating decision, claiming that the 100 percent rating should be effective from January 2009.  In this regard, the Board is aware of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), but finds that it is not appropriate to take jurisdiction over this issue to remand it for issuance of a statement of the case (SOC) at this time.  VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ has acknowledged and is processing the October 2016 notice of disagreement, including issuing an SOC if the appeal cannot be granted.  A remand of this claim to instruct the RO to process the notice of disagreement, when such processing has already begun, would serve no useful purpose.  In this situation, formal strict adherence to the holding in Manlincon is not necessary as the purpose of that holding has already been satisfied in this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent June 2014 Board remand instructed that the Veteran be scheduled for a VA examination of the spine to determine the nature and etiology of his current back disability.  Accordingly, the Veteran was initially scheduled to undergo a VA fee basis examination on April 29, 2016; however, VA subsequently received notice that he failed to report for the examination.  In June 2016, the Veteran's attorney advised VA that the Veteran "was not notified" of the scheduled examination.  Accordingly, the examination was rescheduled for August 23, 2016; however, VA subsequently received notice that the Veteran had failed to report for the examination.  In a November 2016 statement, the Veteran's attorney advised that "[t]he Veteran attended a Comp. & Pen examination on August 16, 2016, by QTC Medical Services in Germantown, TN, regarding service connection for a back disability and entitlement to IU [individual unemployability] prior to August 16, 2016."  This examination report has not been associated with the claims file and is not available for review.  On remand, if the AOJ is unable to obtain the August 2016 examination report, the Veteran should be afforded another opportunity to report for a VA examination pursuant to the June 2014 Board remand.  

As noted above, in August 2017, the Veteran disagreed with the effective date of the 100 percent rating for his service-connected depression.  Given that very recent submission, the RO has not yet had an opportunity to issue a SOC addressing that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, that issue is inextricably intertwined with the claim for TDIU prior to August 16, 2016.  During the appeal period, the Veteran's combined rating is 100 percent from January 2, 2009; 60 percent from July 1, 2009 (not based on a single service connected disability) and 50 percent from July 1, 2013 to August 16, 2016.  As any increase in the initial 10 percent rating for the Veteran's depression from the January 2, 2009 effective date of service connection to August 16, 2016 may impact his combined rating for the pertinent period, the claim of entitlement to a TDIU is inextricably intertwined with the initial rating assigned for his depression.  (The Veteran's assigned rating, if increased by the RO, for the period of July 1, 2009 to August 16, 2016 may result in a combined rating that meets the minimum scheduler criteria for consideration for the grant of a TDIU pursuant to 38 C.F.R. § 4.16(a)).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his back disability on appeal.  If the Veteran has received pertinent private treatment, he must provide the releases necessary for VA to secure the records of such treatment.

2.  Obtain and associate with the claims file the August 16, 2016 Compensation and Pension examination report for the Veteran's back disability and entitlement to TDIU prior to August 16, 2016 from QTC Medical Services in Germantown, TN.

3.  If, and only if, the August 16, 2016 examination report referenced in paragraph 2 above is unavailable, and after the action ordered in paragraph 1 is completed, the Veteran should be scheduled for a VA examination to determine the nature and etiology of all back disorders which are present.  The claims file must be made available to the examiner for review. 

a.  The examiner should identify (by medical diagnosis) all back disorders present during the appeal period since the Veteran's July 2000 claim for service connection.  

b.  For each back disorder found, is it at least as likely as not (a 50 percent or higher degree of probability) that it is causally related to service, to include complaints of back pain noted therein?  

c.  If any back disorder found is not causally related to service, is it at least as likely as not (a 50 percent or higher degree of probability) that it is caused by the Veteran's service-connected bilateral knee disabilities?

d.  If any back disorder found is not caused by the Veteran's service-connected bilateral knee disabilities, is it at least as likely as not (a 50 percent or higher degree of probability) that it is aggravated (i.e., any increase in disability) by his service-connected bilateral knee disabilities?

[If it is determined that the back disability is aggravated by the Veteran's service-connected bilateral knee disabilities, the examiner should specify, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation.]

A rationale should be provided for all opinions rendered, to include discussion, as necessary, of the relevant information which is contained in the record and provided by the Veteran at the time of the VA examination. 

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

